Case: 19-60033      Document: 00515464359         Page: 1    Date Filed: 06/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 19-60033                            June 24, 2020
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

ROSA MARLENE ORTIZ-CARPIO; ROCIO VALENTINA URQUILLA-
ORTIZ; MILTON WILFREDO ORTIZ-CARPIO,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 759 336
                               BIA No. A208 759 337
                               BIA No. A208 759 338


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rosa Marlene Ortiz-Carpio and her derivative beneficiaries, Rocio
Valentina Urquilla-Ortiz and Milton Wilfredo Ortiz-Carpio, petition for review
of the decision of the Board of Immigration Appeals (BIA) dismissing the
appeal from the decision of the immigration judge (IJ) denying the application


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60033    Document: 00515464359     Page: 2   Date Filed: 06/24/2020


                                 No. 19-60033

for asylum and withholding of removal. Ortiz-Carpio argues that the BIA
erred in finding that she failed to establish past persecution on account of a
protected ground. She argues that gang members persecuted her family and
that she suffered emotional and psychological harm from the persecution of
her children.
      We “review only the BIA’s decision, . . . unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
Factual findings are reviewed under the substantial evidence standard, and
legal questions are reviewed de novo. Rui Yang v. Holder, 664 F.3d 580, 584
(5th Cir. 2011). Under the substantial evidence standard, the petitioner must
show that “the evidence is so compelling that no reasonable factfinder could
reach” a conclusion contrary to the petitioner’s position. Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and
citation omitted).
      The findings that Ortiz-Carpio was not subjected to past persecution on
account of a protected ground are supported by substantial evidence. See
Orellana-Monson, 685 F.3d at 518; Kane v. Holder, 581 F.3d 231, 239 (5th Cir.
2009); Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006). She has
abandoned any challenge to the finding that she failed to establish a well-
founded fear of future persecution. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003). Thus, Ortiz-Carpio has not shown that the agency erred in
concluding that she was not entitled to asylum. See Wang, 569 F.3d at 536.
Because Ortiz-Carpio failed to show that she is entitled to relief in the form of
asylum, the BIA correctly determined that she cannot establish entitlement to
withholding of removal, which requires a higher burden of proof. See Dayo v.
Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
      Accordingly, the petition for review is DENIED.



                                       2